—In an action, inter alia> to recover an interest in real property, the defendant appeals from so much of a judgment of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered August 23, 1988, as directed her to execute a quitclaim deed in favor of the plaintiff conveying to him all of her interest in certain real property, and dismissed her first counterclaim seeking a partition of the property.
Ordered that the judgment is affirmed insofar as appealed from, with costs, for reasons stated by Justice O’Shaughnessy in his memorandum decision at the Supreme Court, dated August 1, 1988. Kunzeman, J. P., Kooper, Sullivan and Harwood, JJ., concur.